

116 HR 1875 IH: Volunteer Income Tax Assistance Permanence Act of 2019
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1875IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Danny K. Davis of Illinois (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to facilitate nationwide availability of volunteer
			 income tax assistance for low-income and underserved populations.
	
 1.Short titleThis Act may be cited as the Volunteer Income Tax Assistance Permanence Act of 2019 or as the VITA Permanence Act of 2019. 2.Return preparation programs for applicable taxpayers (a)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by inserting after section 7526 the following new section:
				
					7526A.Return preparation programs for applicable taxpayers
 (a)Establishment of Volunteer Income Tax Assistance Matching Grant ProgramThe Secretary shall establish a Community Volunteer Income Tax Assistance Matching Grant Program under which the Secretary may, subject to the availability of appropriated funds, make grants to provide matching funds for the development, expansion, or continuation of qualified return preparation programs assisting applicable taxpayers and members of underserved populations.
						(b)Use of funds
 (1)In generalQualified return preparation programs may use grants received under this section for— (A)ordinary and necessary costs associated with program operation in accordance with cost principles under the applicable Office of Management and Budget circular, including—
 (i)wages or salaries of persons coordinating the activities of the program, (ii)developing training materials, conducting training, and performing quality reviews of the returns prepared under the program,
 (iii)equipment purchases, and (iv)vehicle-related expenses associated with remote or rural tax preparation services,
 (B)outreach and educational activities described in subsection (c)(2)(B), and (C)services related to financial education and capability, asset development, and the establishment of savings accounts in connection with tax return preparation.
 (2)Requirement of matching fundsA qualified return preparation program must provide matching funds on a dollar-for-dollar basis for all grants provided under this section. Matching funds may include—
 (A)the salary (including fringe benefits) of individuals performing services for the program, (B)the cost of equipment used in the program, and
 (C)other ordinary and necessary costs associated with the program. Indirect expenses, including general overhead of any entity administering the program, shall not be counted as matching funds.(c)Application (1)In generalEach applicant for a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to applications which demonstrate—
 (A)assistance to applicable taxpayers, with emphasis on outreach to, and services for, such taxpayers, (B)taxpayer outreach and educational activities relating to eligibility and availability of income supports available through this title, including the earned income tax credit, and
 (C)specific outreach and focus on one or more underserved populations. (3)Amounts taken into accountIn determining matching grants under this section, the Secretary shall only take into account amounts provided by the qualified return preparation program for expenses described in subsection (b).
							(d)Program adherence
 (1)In generalThe Secretary shall establish procedures for, and shall conduct not less frequently than once every 5 calendar years during which a qualified return preparation program is operating under a grant under this section, periodic site visits—
 (A)to ensure the program is carrying out the purposes of this section, and (B)to determine whether the program meets such program adherence standards as the Secretary shall by regulation or other guidance prescribe.
 (2)Additional requirements for grant recipients not meeting program adherence standardsIn the case of any qualified return preparation program which— (A)is awarded a grant under this section, and
 (B)is subsequently determined— (i)not to meet the program adherence standards described in paragraph (1)(B), or
 (ii)not to be otherwise carrying out the purposes of this section, such program shall not be eligible for any additional grants under this section unless such program provides sufficient documentation of corrective measures established to address any such deficiencies determined.(e)DefinitionsFor purposes of this section—
 (1)Qualified return preparation programThe term qualified return preparation program means any program— (A)which provides assistance to individuals, not less than 90 percent of whom are applicable taxpayers, in preparing and filing Federal income tax returns,
 (B)which is administered by a qualified entity, (C)in which all volunteers who assist in the preparation of Federal income tax returns meet the training requirements prescribed by the Secretary, and
 (D)which uses a quality review process which reviews 100 percent of all returns. (2)Qualified entity (A)In generalThe term qualified entity means any entity which—
 (i)is an eligible organization, (ii)is in compliance with Federal tax filing and payment requirements,
 (iii)is not debarred or suspended from Federal contracts, grants, or cooperative agreements, and (iv)agrees to provide documentation to substantiate any matching funds provided pursuant to the grant program under this section.
 (B)Eligible organizationThe term eligible organization means— (i)an institution of higher education which is described in section 102 (other than subsection (a)(1)(C) thereof) of the Higher Education Act of 1965 (20 U.S.C. 1002), as in effect on the date of the enactment of this section, and which has not been disqualified from participating in a program under title IV of such Act,
 (ii)an organization described in section 501(c) and exempt from tax under section 501(a), (iii)a local government agency, including—
 (I)a county or municipal government agency, and (II)an Indian tribe, as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13)), including any tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), tribal subsidiary, subdivision, or other wholly owned tribal entity,
 (iv)a local, State, regional, or national coalition (with one lead organization which meets the eligibility requirements of clause (i), (ii), or (iii) acting as the applicant organization), or
 (v)in the case of applicable taxpayers and members of underserved populations with respect to which no organizations described in the preceding clauses are available—
 (I)a State government agency, or (II)an office providing Cooperative Extension services (as established at the land-grant colleges and universities under the Smith-Lever Act of May 8, 1914).
 (3)Applicable taxpayersThe term applicable taxpayer means a taxpayer whose income for the taxable year does not exceed an amount equal to the completed phaseout amount under section 32(b) for a married couple filing a joint return with three or more qualifying children, as determined in a revenue procedure or other published guidance.
 (4)Underserved populationThe term underserved population includes populations of persons with disabilities, persons with limited English proficiency, Native Americans, individuals living in rural areas, members of the Armed Forces and their spouses, and the elderly.
							(f)Special rules and limitations
 (1)Duration of grantsUpon application of a qualified return preparation program, the Secretary is authorized to award a multi-year grant not to exceed 3 years.
 (2)Aggregate limitationUnless otherwise provided by specific appropriation, the Secretary shall not allocate more than $30,000,000 per fiscal year (exclusive of costs of administering the program) to grants under this section.
							(g)Promotion of programs
 (1)In generalThe Secretary shall promote tax preparation through qualified return preparation programs through the use of mass communications and other means.
 (2)Provision of information regarding qualified return preparation programsThe Secretary may provide taxpayers information regarding qualified return preparation programs receiving grants under this section.
 (3)Referrals to qualified low-income taxpayer clinicsQualified return preparation programs receiving a grant under this section are encouraged, in appropriate cases, to—
 (A)advise taxpayers of the availability of, and eligibility requirements for receiving, advice and assistance from qualified low-income taxpayer clinics receiving funding under section 7526, and
 (B)provide information regarding the location of, and contact information for, such clinics.. (b)Clerical amendmentThe table of sections for chapter 77 is amended by inserting after the item relating to section 7526 the following new item:
				
					
						Sec. 7526A. Return preparation programs for applicable taxpayers..
			